UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6860


MACHOT KUOL MAYEN,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,    Director,   Virginia    Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-01018-CMH-TCB)


Submitted:   September 27, 2012           Decided:   October 2, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Machot Kuol Mayen, Appellant Pro Se.      Karen Misbach, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA,         Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Machot Kuol Mayen seeks to appeal the district court’s

order     dismissing       as     untimely         his    28     U.S.C.          § 2254     (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a     certificate        of    appealability.              28     U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent     “a        substantial      showing          of       the    denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable            jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.    Cockrell,           537    U.S.    322,     336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Mayen has not made the requisite showing.                                  Accordingly, we

deny the pending motions for a certificate of appealability and

the    appointment        of    counsel,       deny      leave      to     proceed    in     forma

pauperis,     and    dismiss        the    appeal.             We     dispense       with     oral

argument because the facts and legal contentions are adequately

                                               2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3